      Case: 5:19-cr-00030-JRA Doc #: 23 Filed: 09/09/19 1 of 4. PageID #: 135




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                        )   CASE NO.: 5:19CR30
                                                  )
                Plaintiff,                        )   JUDGE JOHN R. ADAMS
                                                  )
        v.                                        )
                                                  )
 DESHAUN A. JONES,                                )   UNITED STATES OF AMERICA’S
                                                  )   SENTENCING MEMORANDUM
                Defendant.                        )


       Now comes the United States of America, by and through its counsel, Justin E. Herdman,

United States Attorney, and Christopher J. Joyce, Assistant United States Attorney, and

respectfully submits the following memorandum setting forth the United States of America’s

position regarding the sentencing for Defendant DESHAUN A. JONES.

Offense Level Computation

       The United States agrees with the Offense Level Computation included in the

Presentence Report.

 COUNT 1: Felon in Possession of Firearm and ammo 922g
 Base offense level (2 Controlled Substance Felony 24            §2K2.1(a)(2)
 priors)
 Stolen firearm                                    +2            §2K2.1(b)(4)(A)
 Used/Possessed firearm in connection with another +4            §2K2.1(b)(6)(B)
 felony
 Acceptance of Responsibility                      -3            §3E1.1(a)(b)
 Total Offense level                               27            CHC V (120-150 months)
      Case: 5:19-cr-00030-JRA Doc #: 23 Filed: 09/09/19 2 of 4. PageID #: 136



       On August 29, 2019, the defendant notified Pretrial Services and the government that he

took issue with the Specific Offense Characteristic described in Paragraph 18 of the Presentence

Report. More specifically, the defendant denied discharging a firearm into the house located at

823 Huber Avenue in Akron, Ohio. Improperly Discharging a Firearm at or into a Habitation is

a felony of the second degree according to Ohio Revised Code section 2923.161(A)(1) and is

punishable by imprisonment for a range of two (2) to eight (8) years. As a sentencing

consideration for the instant Felon in Possession of a Firearm conviction, the Pretrial Services

Officer concluded that the defendant used or possessed a firearm in connection with the felony of

Improperly Discharging a Firearm at or into a Habitation, which would result in a four (4) level

increase in the defendant’s guideline computation.

       In anticipation of the defendant’s argument at the sentencing hearing, the government is

prepared to offer testimony and video evidence in support of the conclusion that the defendant

fired a handgun at or into the habitation at 823 Huber Avenue. On October 1, 2018, at the time

of the instant offense, the house at 823 Huber Avenue was occupied by a number of people,

including children. Immediately after apprehending the defendant, officers from the Akron

Police Department knocked on the door of 823 Huber Avenue in order to gather information

about what happened. Ivonne West, the defendant’s aunt, answered the door and gave the

investigating officers a statement as to what she witnessed.

        Sadly, Ivonne West passed away on January 24, 2019. Ms. West’s description of the

events as she witnessed them were preserved on the body worn cameras of the investigating

officers. Through the Case Agent, SA Clay McCausland of ATF, the government intends to

introduce video of Ms. West’s recorded statements. Additionally, the body worn cameras of the

investigating officers will show a back window of the residence at 823 Huber Avenue which had




                                                 2
      Case: 5:19-cr-00030-JRA Doc #: 23 Filed: 09/09/19 3 of 4. PageID #: 137



been shot. Through testimony of SA McCausland, the government intends to show that very

near that window, a shell casing was discovered which matched the gun that was found in the

backyard of 823 Huber Avenue and is the subject of the instant Felon in Possession of Firearm

and Ammunition conviction.

        Based on the evidence that will be presented at the sentencing hearing, the government

will argue that the defendant used or possessed a firearm in connection with the felony of

Improperly Discharging a Firearm at or into a Habitation. As a result, the four (4) level

guideline enhancement included in the Presentence Report at Paragraph 18 is appropriate.

        Recommendation

        The Defendant’s extensive criminal history, which includes multiple firearm related

convictions, calls for a significant prison sentence. However, the defendant’s conduct in this

case is particularly egregious in light of the fact that the defendant fired a gun at or into a

habitation while several people, including children, were in the home. In consideration of the

defendant’s criminal history and his conduct here, the United States respectfully requests that the

Court impose a maximum sentence of 120 months.

                                                         Respectfully submitted,

                                                         JUSTIN E. HERDMAN
                                                         United States Attorney

                                                By:     /s/ Christopher J. Joyce
                                                         Christopher J. Joyce (OH: 0086576)
                                                         Assistant United States Attorney
                                                         Federal Building
                                                         2 South Main Street
                                                         Akron, OH 44308
                                                         (330) 761-0521
                                                         Christopher.Joyce@usdoj.gov




                                                   3
      Case: 5:19-cr-00030-JRA Doc #: 23 Filed: 09/09/19 4 of 4. PageID #: 138



                               CERTIFICATE OF SERVICE

       I hereby certify that on this 9th day of September, 2019 a copy of the foregoing document

was filed electronically. Notice of this filing will be sent to all parties by operation of the Court's

electronic filing system. Parties may access this filing through the Court's system.


                                                       /s/ Christopher J. Joyce
                                                       Christopher J. Joyce
                                                       Assistant U.S. Attorney




                                                  4
